Exhibit SUBSCRIPTION AGREEMENT FOR COMMON STOCK This Subscription Agreement for Common Stock (“Agreement”) is entered into this 17th day of December 2009 between GOLD RESOURCE CORPORATION ("Company"), a corporation incorporated under the laws of the State of Colorado, and HOCHSCHILD MINING HOLDINGS LIMITED (“Hochschild”), a private limited company organized under the laws of England and Wales.The Company and Hochschild may hereinafter be referred to as the “Parties” or individually as a “Party”. RECITALS WHEREAS, on December5, 2008, the Parties entered into a Strategic Alliance Agreement providing, among other things, a right of first refusal in favor of Hochschild to provide additional equity financing to the Company in circumstances described therein; and WHEREAS, the Company determined to solicit additional equity financing and Hochschild has elected to exercise its right of first refusal and provide such financing to the Company; and WHEREAS, the Board of Directors of the Company (“Board of Directors”) has authorized the Company to enter into this Agreement and the parties wish to memorialize the terms and conditions of their agreement; and WHEREAS, certain capitalized terms used in this Agreement are defined in Article I hereof. NOW, THEREFORE, in consideration of the foregoing recitals, which shall be considered an integral part of this Agreement, the mutual conditions, covenants and agreements hereinafter set forth, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged by both Parties, the Parties hereby agree as follows: ARTICLE 1 DEFINITIONS Definitions. In this Agreement, unless the context otherwise requires: “Affiliate” shall have the meaning ascribed thereto in the Securities Act; “Agreement” means this subscription agreement including the Schedules attached hereto and any instrument amending this Agreement and “hereof”, “hereto”, “hereunder” and similar expressions mean and refer to this Agreement and not to a particular Article,
